Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
A) Applicant argues that Kawamura et al. fail to teach or suggest an electrode tab that is cold welded to one of the anode foil or the cathode foil.  
Kawamura et al. disclose in [0009], “For the withdrawal lead tabs in the present invention, normal withdrawal lead tabs used in electrolytic capacitors can be used. For example, a tab terminal in the form of an elongated foil made of aluminum or the like, or one consisting of a round bar, a flat part, and a lead part connected to this round bar may be cited. The withdrawal lead tabs are connected to the electrode foil by a stitching method or a cold weld method” examiner’s emphasis. 
	B) Applicant argues that Moriyama fails to teach or suggest an electrode tab that is cold welded to one of the anode foil or the cathode foil. 
	Applicant’s machine translation of Moriyama discloses in [0025]: “Further, in the method for manufacturing a capacitor according to the present invention (claim 3), the pole drawing tab 11 is cold-pressed and fixed to the anode electrode foil 13 and the cathode electrode foil 14, and at the same time, or the pole drawing tab 11 is cooled.  After cold pressure welding, the insulating paper 21 that can be cold press is cold pressed against the electrode foil 13” (examiner’s emphasis). 
by cold welding or electrode leading-out tab 11 after a cold, which cold welding between the insulating sheet 21 to the extreme leading-out tab 11 and an anode electrode foil 13 by cold welding between the cathode electrode foil 14, anode electrode foil 13, a cathode electrode foil 14 and 2 sheets of the electrolytic paper 16 alternately superposed and wound in a cylindrical shape and a capacitor element 20” (examiner’s emphasis).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (JP 2009212283).
Regarding claim 1, Kawamura et al. disclose in fig. 1, 3-4, a capacitor comprising:
an anode foil (1);
a cathode foil (2):
a separator (4) between the anode foil (1) and the cathode foil (2),
an electrode tab (3) is cold welded ([0002], [0009], [0017]) to one of the anode foil (1) or the cathode foil (2); and
an isolating patch (9) between the electrode tab (9) and the separator (4). 
Regarding claim 2, Kawamura et al. disclose the isolating patch (9) comprises, for isolating the electrode tab (3) from the separator (4), at least one of a mechanically isolating material, an electrically isolating material, an electro-chemically isolating material, or a chemical-ionic isolating material [0019].
Regarding claim 3, Kawamura et al. disclose the isolating patch (9) is in contact, at least in part, with the anode foil (1) or the cathode foil (2).
Regarding claim 4, Kawamura et al. disclose the electrode tab (9) is covered, at least in part, by the isolating patch (5, 9).
Regarding claim 5, Kawamura et al. disclose the isolating patch further covers, at least in part, an adjacent region of the anode foil (1) around the electrode tab (9) or of the cathode foil around the electrode tab.
Regarding claims 6-7, Kawamura et al. disclose in fig. 3, that the tab has a width of 5 mm, and an edge of the adjacent region is less than 5 mm from an edge of the tab (as illustrated in fig. 3).
Regarding claim 9, Kawamura et al. disclose the isolating patch (5, 9) comprises an isolating polymer layer or an isolating polymer coating [0011].
Regarding claim 10, Kawamura et al. disclose the isolating patch comprises an adhesive material [0011].
Regarding claim 11, Kawamura et al. disclose the anode foil and the cathode foil each comprise aluminum, copper, nickel, or zinc [0017].
Regarding claim 12, Kawamura et al. disclose a method of manufacturing a capacitor, comprising:
cold welding [0002], [0009], [0017] at least one electrode tab (3) to at least one conducting foil (1);
covering the at least one electrode tab (3) and at least an adjacent region of the at least one conducting foil (1) with an isolating material (5, 9); and
winding the at least one conducting foil (1) with a separator (4) to form a roll (fig. 1).
Regarding claim 13, Kawamura et al. disclose the at least one electrode tab (3) comprises a plurality of sides (top, bottom, left, right); and
wherein covering the at least one electrode tab (3) comprises covering at least part of one side (top), of the plurality of sides, with the isolating material (5, 9).
Regarding claim 16, Kawamura et al. disclose the isolating material (5, 9) is configured for at least one of mechanical isolation, electrical isolation, electro-chemical isolation, or chemical-ionic isolation (fig. 3 – [0019]) .
Regarding claim 17, Kawamura et al. disclose an electrode tab (3) for manufacturing a capacitor, comprising:

wherein an isolating material (5, 9) is covering at least a portion of the first surface (top); and
wherein a conducting foil (1) of the capacitor is cold welded [0009] to the second surface (bottom).
Regarding claim 19, Kawamura et al. disclose the first surface (top) and the second surface (bottom) are opposing surfaces of the electrode tab (3).
Regarding claim 20, Kawamura et al. disclose Kawamura et al. disclose the isolating material (5, 9) is configured for at least one of mechanical isolation, electrical isolation, electro-chemical isolation, or chemical-ionic isolation (fig. 3 – [0019]).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (JP 06-045202).
Regarding claim 17, Moriyama discloses in fig. 3-5, an electrode tab (11) for manufacturing a capacitor, comprising:
a first surface (top) and a second (bottom) surface,
wherein an isolating material (15) is covering at least a portion of the first surface (top); and
wherein a conducting foil (13) of the capacitor is cold welded [0025] to the second surface (bottom).
Regarding claim 18, Moriyama discloses in fig. 3, the first surface comprises a recess (@11 a) configured for cold welding [0025] the second surface to the conducting foil (13)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2009212283) in view of Kityoharu et al. (WO03/100802).
Regarding claims 8 and 14, Kawamura et al. disclose the claimed invention except for the electrode tab (9) comprises corners that are rounded, sloping, arc-shaped, having an internal angle greater than 90 degrees, bell shaped, or s-shaped.
Kityoharu et al. disclose a tab for use in an electrolytic capacitor (title), wherein the tab comprises corners that are rounded (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kawamura et al. so that the electrode tab comprise corners that are rounded, sloping arc-shaped, having an internal angle greater than 90 degrees, bell shaped, or s-shaped, since such a modification would improve the quality of the electrolytic capacitor by eliminating cutting burrs. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2009212283) in view of Yoshizawa et al. (JP 2006-147703).
Regarding claim 15, Kawamura et al. disclose the claimed invention except for forming the at least one electrode tab by rolling, three-dimensional printing or extruding a conducting metal.
Yoshizawa et al. disclose an electrode tab that is formed by rolling (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kawamura et al. by using the at least one electrode tab of Yoshizawa, wherein the at least one electrode tab is formed by a rolling process, since such a modification would form a tab terminal for an electrolytic capacitor where the foil can wind with high density without cracking the electrode foil. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
STIC translation of [0009] – JP 2009212283 
	Dialog translation of [0025] – JP 06045202
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848